DETAILED ACTION
	This action is made in response to the communication filed on July 21, 2020.
	Claims 1-21 are pending. Claims 1, 20, and 21 are independent claims.  Claims 1-21 are indicated as allowable.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	Independent claims 1, 20, and 21, when considered as a whole, are allowable of the prior art of record found at the time of examination.
	During the time of examination, the following prior art references were found to be the closest art of record: Goodman et al. (USPPN: 2005/0257148; hereinafter Goodman) teaching an intelligent autofill system and method, Gaither et al. (USPPN: 2017/0046622; hereinafter Gaither) teaching form value prediction using field recognition, and Stojanovic et al. (USPPN: 2016/0092557; hereinafter Stojanovic) teaching a method for performing similarity metric analysis and data enrichment using knowledge sources.
	Goodman teaches a method and system for automatically filing a field of a presented web form wherein machine learning is used to learn what data corresponds to which fields or types of fields.  Goodman further teaches the suggestions can be provided based on the generated web-form with or without user input and can further exclude user-specific information.

	Stojanovic teaches performing similarity metric analysis by comparing input data to a set of stored reference data to identify similarly related data wherein the similarity metric is used to identify dataset based on their metadata attributes and data values enabling easier indexing and high performance retrieval of data values.  Stojanovic further teaches that the input data set can be labeled with a category based on the data set having the best match with the input data set.
	However, the cited references fail to teach either alone or in combination “receiving, form the remote provider in response to the autofill request, one or more suggested user values and a field classification request for a text input field displayed by the application on the UI; in response to detecting the user input value in the text input field, determining a similarity metric for each of the one or more suggested user values based on a comparison of the user input value to each of the one or more suggested user values; and transmitting a response to the field classification request to the remote provider, wherein the response comprises the similarity metric for at least one of the one or more suggested user values”.
	The dependent claims further add limitations to the allowable subject matter of their corresponding independent claims; thus, are also allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179